2022 IL App (2d) 190909-U
                                       No. 2-19-0909
                                   Order filed June 6, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                           IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Kane County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 15-CF-471
                                       )
CHAD CONWAY,                           ) Honorable
                                       ) Linda S. Abrahamson,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the judgment of the court.
       Justices Jorgensen and Hudson concurred in the judgment.

                                           ORDER

¶1     Held: The trial court properly denied defendant’s claims that his trial counsel was
             ineffective for failing to (1) object to hearsay testimony about the results of a
             gunshot residue test administered to defendant, (2) argue a nonhearsay ground for
             admission of defendant’s testimony about a witness’s statement relevant to
             defendant’s necessity defense, and (3) investigate certain witnesses who could
             potentially support defendant’s necessity defense.

¶2     Following a jury trial, defendant, Chad Conway, was convicted of unlawful possession of

a weapon by a felon (720 ILCS 5/24-1.1(a) (West 2014)) and being an armed habitual criminal

(720 ILCS 5/24-1.7(a) (West 2014)). He filed a posttrial motion claiming that his trial attorney

provided ineffective assistance of counsel. The trial court denied the motion, and defendant
2022 IL App (2d) 190909-U


appeals. We hold that none of defendant’s ineffectiveness claims meet the standards of Strickland

v. Washington, 466 U.S. 668 (1984). We thus affirm defendant’s convictions.

¶3                                      I. BACKGROUND

¶4     On April 9, 2015, a grand jury indicted defendant on sixteen counts relating to a March 21,

2015, incident involving gunfire at the home of Carol Bransdor. At his October 2015 jury trial,

defendant was represented by the public defender. The jury found him guilty of being an armed

habitual criminal and of unlawful possession of a weapon by a felon. Defendant filed a motion for

new trial and claimed that counsel should have sought a jury instruction on necessity as defendant

argued that he had possessed the firearm only because he had taken a handgun from Bransdor after

she acted suicidal. The trial court granted defendant’s motion for a new trial, accepting defendant’s

argument that defense counsel was ineffective for failing to seek a jury instruction on the defense

of necessity.

¶5     At his 2017 retrial before a jury, defendant was represented by private counsel. Bransdor

was the State’s first witness. She said that, in March 2015, she lived in Carpentersville with her

13-year-old son, N.M., and her 11-year-old daughter, T.M. At about 7 p.m. on March 20, Bransdor

was at home playing poker with Anthony Alvarado, who, as the brother of her children’s father,

she considered her brother-in-law. Defendant, who was Bransdor’s cousin, had been invited to her

house for a celebration. Bransdor drank five or six beers during the evening and had her last beer

at about 10 p.m. Her children were also at home; she sent them to bed at 9 p.m. and continued to

play cards with Alvarado until 11 p.m. From 11 p.m. until about 3:30 a.m., Bransdor and Alvarado

watched television.

¶6     At about 3:30 a.m., defendant arrived; Alvarado went with him into the kitchen. Bransdor

noticed that defendant appeared intoxicated.



                                                -2-
2022 IL App (2d) 190909-U


¶7     Bransdor continued watching television for a while but eventually went into the kitchen,

where she found defendant and Alvarado seated at the kitchen table with a stack of money and a

gun between them. Bransdor started yelling at defendant for bringing a gun into her home while

her children were present. She told defendant to leave, and she put the gun in a drawer. Brandsdor

and defendant started to argue. Meanwhile, Bransdor removed a $20 bill from the stack of money.

Defendant said that, if she did not return the money, he would shoot the wall. Brandsdor kept the

money, and defendant shot the wall. Bransdor took another $20 bill off the stack and told defendant

that he was going to pay for making a hole in the wall. Defendant shot the wall again.

¶8     Bransdor told defendant that she was going to call the police. Defendant then grabbed her

by the neck, put the gun to her forehead, and forced her to move to the couch. Defendant then

yelled out to Bransdor’s children, saying that they should come to the living room to watch their

mother die. Defendant repeated this statement three times. T.M. came into the hallway and begged

defendant to stop. Bransdor could not remember what caused defendant to release her; all she

remembered was that she got up and ran outside with T.M. Bransdor thought that Alvarado also

followed. When Bransdor realized that defendant was outside, too, she ran back inside the house

with T.M. and locked the doors. She told both T.M. and N.M. to lock themselves in the bathroom,

and she called 911.

¶9     The recording of the 911 call was introduced into evidence. In the recording, Bransdor,

who sounds upset, starts by giving her address. The 911 operator asks, “What’s going on?”

Bransdor responds, “My fucking cousin came over here and he held a gun to my head, and he shot

my wall [inaudible] times.” She says that “he” is “outside right now.” She states that her cousin

said that he was going to shoot her in front of her kids. Bransdor seems to have difficulty following

the 911 operator’s questions about her cousin’s present location. After several queries, she says



                                                -3-
2022 IL App (2d) 190909-U


that she had gotten him out of the house about two minutes earlier. She interrupts herself to tell

someone to get into the bathroom. After a further exchange, Bransdor identified the shooter as

“Chad Conway” and gave his general description. When asked what the shooter was wearing, she

says, “He’s got a lot of money, so pretty flashy clothes,” and she recalled that he was wearing a

Bears cap.

¶ 10   The operator asked Bransdor to stay on the line. Bransdor is audibly breathing hard while

she waits for the operator. When the operator asked her whether the shooter has a car, Bransdor

says that he was dropped off. She then stated that he was “fucked up” and seemed to be “on

something.” When the operator asked if Bransdor is sure that the shooter is still at her house,

Bransdor seemed uncertain. The operator told her to get her “brother-in-law,” Alvarado —whom

she previously mentioned as present—to look outside. The operator establishes that the shooter is

probably outside and on foot. Bransdor described having run outside with “the kids,” the shooter

following them, and then having to run back inside with the children. When asked whether the

shooter still had the gun, Bransdor was initially uncertain but then discovered the gun on a counter.

¶ 11   On cross-examination, Bransdor said that, although defendant was her cousin, the two had

not seen each other regularly until a few months before the incident. While defendant was shooting

and holding the gun to Bransdor’s head, Alvarado was yelling at him to stop.

¶ 12   Sergeant Giacomo Accomando of the Carpentersville police was dispatched in response to

Bransdor’s 911 call. Approaching Bransdor’s house, he saw defendant, whom he recognized from

prior interactions, and placed him in custody. Accomando then entered the house. Bransdor,

Alvarado, and the two children were inside. A loaded .357 magnum Ruger Blackhawk revolver

was on a kitchen counter. The gun’s cylinder had three spent cartridges and three live rounds.




                                                -4-
2022 IL App (2d) 190909-U


¶ 13   N.M. testified that, at 9 p.m. on March 20, 2015, he went to his room to sleep. His mother,

his sister, and Alvarado were in the house. As he attempted to sleep, he heard a male voice—not

Alvarado’s—saying, “Kids, come look at your mother die.” N.M. looked outside of his room and

saw his sister, T.M., running towards the living room. N.M. decided to hide in his room. After

defendant left the house, N.M. heard his mother yell for him to hide in the bathroom, which he

did.

¶ 14   T.M. testified that, on the night of the incident, she was awakened by the sound of a

gunshot. She walked toward the kitchen while trying to stay hidden. In the kitchen, she saw

defendant, whom she identified in court as “Chad,” holding her mother down by her neck.

Defendant was shouting and shot the wall. Defendant then pointed the gun at her mother’s head

and forced Bransdor into the living room. Defendant was still holding Bransdor by the throat.

Defendant continued holding the gun to Bransdor’s head and shouted, “Hey, kids, do you want to

see your mother die[?]” Defendant said this three or four times. T.M. stood up from where she was

hiding behind the couch and started crying. Alvarado was in the kitchen at the time. Alvarado then

went to the living room to try and calm defendant down; he separated defendant and Bransdor, and

convinced defendant to allow Bransdor and T.M. to go outside.

¶ 15   Sergeant Jorge Gonzalez of the Carpentersville police testified that, on March 21, 2015, at

about 3:48 a.m., he was dispatched in response to a report of shots fired on Papoose Road and

arrived in time to see defendant detained. Once defendant was in handcuffs, Bransdor came out of

the house yelling that there was still a gun in the house. Gonzalez spoke to Bransdor, T.M., and

N.M., all of whom were upset. Alvarado “wasn’t cooperative” and “didn’t want to talk to the

police.”




                                              -5-
2022 IL App (2d) 190909-U


¶ 16   Gonzalez participated in intake procedures for defendant. He found “a little more” than

$500 on defendant’s person. Defendant also had a cell phone, a lighter, cigarettes, and a digital

scale in his possession. Carpentersville police officers placed defendant in an interview room. They

“attempt[ed]” to perform a gunshot residue (GSR) test on his hands, but defendant resisted by,

variously, holding his hands flat to the table, holding his hands against his body, and balling his

hands into fists. When more officers arrived to assist, defendant cooperated. Officers obtained and

took custody of a test sample.

¶ 17   On cross-examination, defense counsel asked Gonzalez about the result of the GSR test.

The State objected that this was hearsay. The court overruled the objection and allowed Gonzalez

to testify about the testing procedure and its result: it was negative.

¶ 18   On redirect examination, the following exchange about the GSR test results occurred:

                  “Q. Now, you, as the lead investigator of this case, you learned that there was

       something that happened with the GSR kit, correct?

                                                     ***

                  A. It was sent to the lab. It came back as negative. And we were informed by the

       lab that those kits that we used are not reliable.”

Defense counsel objected that there was no foundation for the suggestion that Gonzalez spoke with

the lab. The court agreed and sustained the objection. On further questioning, the State established

that Gonzalez had spoken to Detective John Steinhable, who in turn had spoken to someone at the

lab who said “that the [GSR] kits were faulty.” Defense counsel objected to this as hearsay, but

the court overruled the objection. The State then asked, “And so, based on your experience and

what you know as a lead investigator in this case, the GSR kit didn’t work?” Gonzalez agreed with

that statement.



                                                 -6-
2022 IL App (2d) 190909-U


¶ 19    Detective Steinhable, a sergeant with the Carpentersville police, agreed with Gonzalez

concerning defendant’s efforts to resist the GSR test. The State asked whether Steinhable had

spoken to the lab about the specific GSR kit used for the test. Defense counsel again objected

based on foundation. The court sustained the objection. The State then established that, some

months after the kit was sent for testing, Steinhable spoke to “Bob Burke,” who had run the GSR

test at the lab. Burke told Steinhable that the kits the Carpentersville police were using did not

work well and should be discarded.

¶ 20    On cross-examination, Steinhable testified to what Burke specifically said about the GSR

kits:

        “[Burke] sa[id], that the stuff doesn’t stick to the little sticky pads inside [the kit]. He said

        there was one little molecule on there, but he can’t testify to it. But he said when he hit it

        with the laser, it blew off.”

Steinhable further testified that he did not perform a GSR test on Bransdor’s hands.

¶ 21    The State introduced certified copies of defendant’s 1998 conviction of burglary and his

2006 convictions of unlawful delivery of a controlled substance, a Class X felony, and theft.

¶ 22    Defendant testified in his defense. He said that he had known Bransdor for most of his life

and had started socializing with her regularly once he moved into her neighborhood. He and

Alvarado were friends and socialized on weekends. He had made efforts to get Alvarado to testify,

including hiring an investigator to serve him with a subpoena, because Alvarado was “the only

one else that was there that knows exactly what happened.”

¶ 23    Defendant testified that, on March 21, 2015, at about 3:15 or 3:30 a.m., he was socializing

with friends when Alvarado contacted him via Snapchat. Alvarado sounded “panicky.” Over the




                                                  -7-
2022 IL App (2d) 190909-U


State’s objection, the court allowed defendant to testify that Alvarado told him that Bransdor was

drunk, threatening suicide, and had “already shot a gun off in the house.”

¶ 24   Defendant went to Bransdor’s house. On arriving at the door, he heard a “commotion.” He

went inside and saw Bransdor in the kitchen. She was “hysterical,” “yelling, screaming, just real

angry-like.” He could tell that she was intoxicated because he had seen her intoxicated at least a

dozen times. When she was intoxicated, she was “very mouthy,” “drama orientated,” and “always

trying to pick fights.” She grabbed a gun out of a drawer and, while apparently trying to shoot it

through a window, she instead, shot the wall twice. He tackled her. On the ground, he held her

with one arm near her neck while he squeezed the hand that held the gun. She dropped the gun.

He then shouted at her, and asked her if she planned to shoot everyone who was there. He picked

up the gun and stood up. Bransdor got up, yelling profanities at him, and struck him several times

in the face. He “took her straight back down.” He held her down with his hand on her throat and

chest area.

¶ 25   Defense counsel asked defendant whether, when he pinned her the second time, Bransdor

said anything to suggest that she was suicidal. The State objected to the question as calling for

hearsay. Defense counsel responded:

       “I think this *** goes to necessity and why he brought her down. I think I should be able

       to get into what she was doing and saying that prompted him to grab her.”

The trial court sustained the objection.

¶ 26   Defense counsel continued the line of questioning without asking defendant about

Bransdor’s statements:

               “Q. Okay. So after the second time after you brought her down to the floor, what

       did you do?



                                               -8-
2022 IL App (2d) 190909-U


               A. Second time I brought her down to the ground, we were yelling and screaming

       at each other and I told her: You got your kids here. If you are going to do this, at least tell

       them, show them what you are going to do.

               Q. Then what did you do?

               A. I called the kids out.

               Q. What specifically did you say to the kids?

               A. I said: Come out, watch—your mom wants to kill herself, come watch her do

       it.”

¶ 27   Defendant testified that, when he saw T.M. come out into the hallway, he dropped the gun

by Bransdor and said, “[O]kay, there they are, go ahead and do it.” He then walked out the door.

The police arrived. While defendant was trying to explain to the officers what happened, they

handcuffed him. The police transported him to the station and took him to an interview room. They

gave him “a hard time,” and handcuffed him to a table. They said that they were going to force

him to take a GSR test. At first, defendant did not cooperate, as he wanted to give the police “a

hard time” in return. Eventually, he told them, “[W]ell, go ahead and do it,” and he placed his

hands on the table.

¶ 28   Defendant testified that he did not own a gun and did not bring one to Bransdor’s house.

According to defendant, when he took the gun from Bransdor, he did not put it to her head. He did

not shoot the gun or try to shoot Bransdor,and denied choking her. Although defendantt had been

drinking, he felt he remembered the night’s events clearly.

¶ 29   On cross-examination, defendant explained that he did not hand the gun to Alvarado after

taking it from Bransdor because the situation unfolded “so fast.” He left the gun behind in the

house because he did not believe that Bransdor had any intention of shooting herself. Once



                                                -9-
2022 IL App (2d) 190909-U


Bransdor hit him in the face, he was angry. The kind of behavior he saw that night was typical of

Bransdor.

¶ 30   Defendant acknowledged that he had made phone calls from jail asking others to offer

Bransdor money not to testify against him. He also wanted Alvarado to testify and offered him

money to do so. Defendant sent copies of the police reports as well as his written version of the

incident because he wanted them to know “the truth.”

¶ 31   The court agreed to give defendant’s proposed jury instruction on the defense of necessity.

During deliberations, the jury listened to the 911 call twice. On February 22, 2017, the jury found

defendant guilty of unlawful possession of a weapon by a felon and of being an armed habitual

criminal.

¶ 32   On April 4, 2017, defense counsel filed a posttrial motion raising various claims. On April

24, 2017, defendant filed a pro se motion seeking a new trial because he had been denied the

effective assistance of counsel. See People v. Krankel, 102 Ill. 2d 181 (1984). Two days later,

defendant filed an amended pro se motion for a new trial, incorporating the ineffectiveness claims

of his original pro se motion and adding a request that the jurors be polled because they might

have misunderstood the necessity defense.

¶ 33   The court appointed conflict counsel to represent defendant on his ineffectiveness claim.

Appointed counsel then filed an amended motion for new trial. The motion argued that defendant’s

attorney at his second trial, Teresa McAdams (hereinafter, “trial counsel”), was ineffective for

(1) failing to seek a continuance when Alvarado failed to appear at the start of the trial; and

(2) failing to investigate and find Eric Eskildsen, a witness who could impeach Bransdor.

Defendant asserted that, before his first trial, Eskildsen had informed a public defender investigator

that Bransdor had told him that the gun was already in the house when defendant arrived. The



                                                - 10 -
2022 IL App (2d) 190909-U


motion included multiple exhibits including (1) an affidavit from trial counsel; (2) a memorandum

from Tracy Newcomer, an investigator for the public defender who represented defendant at his

first trial; (3) an affidavit from Alvarado; (4) an affidavit from trial counsel’s investigator, Miriam

Torres; and (5) a written statement from Eskildsen.

¶ 34     In her affidavit, trial counsel averred that, when defendant’s trial was over, she spoke to

the jurors and learned that they discussed the necessity defense at length. They decided on a guilty

verdict because, while it may have been necessary for defendant to take the gun from Bransdor, it

was unnecessary for him to retain it; rather, he should have given the gun to Alvarado.

¶ 35     In his affidavit, Alvarado averred that, on the night of the incident, he had asked defendant

to come to Bransdor’s house via Snapchat to calm Bransdor down. When defendant arrived,

Bransdor started screaming at him. Tired of the situation, Alvarado went outside to smoke. He

then heard what he thought were two gunshots. Defendant came out of the house about a minute

later.

¶ 36     In her affidavit, Torres averred that she went with trial counsel to Alvarado’s house to talk

with him. They spoke for about ten minutes. His manner was evasive, and he stated that the case

had “caused a lot of family drama.” However, he did say that Bransdor was lying and that

defendant was telling the truth. He could not talk further at the time but was willing to reschedule.

He gave Torres a cell phone number and accepted a subpoena. However, Torres was unable to

reach him at that phone number; she called him multiple times during the next week and left

multiple voicemail messages. After a week, the number was disconnected.

¶ 37     In her memorandum, Newcomer stated that Eskildsen, who was both defendant’s and

Bransdor’s cousin, had told Newcomer in a July 2015 phone conversation that Eskildsen had




                                                - 11 -
2022 IL App (2d) 190909-U


spoken to Bransdor about two weeks after the incident. Bransdor told Eskildsen that the gun

involved in the incident was in her kitchen drawer when defendant came to the house.

¶ 38       In his statement, Eskildsen wrote, “I heard [Bransdor] [sic] the gun was already in the

kitchen drawer befoe [sic] [defendant] got there. I also heard [Alvarado] say that [Bransdor] was

the one that took the gun from the drawer.”

¶ 39       At the hearing on the second amended motion for a new trial, appointed counsel called trial

counsel as a witness. Trial counsel testified that defendant had retained her at least several months

before the date of his second trial. Her preparation for the trial included discussions about Alvarado

and Eskildsen with the public defender who represented defendant at his first trial. Trial counsel

also interviewed Alvarado at his house.

¶ 40       Trial counsel testified that her investigation had not left her with enough information to

have a good sense of what Alvarado would say if called to testify. Based on what defendant told

her, she expected Alvarado to corroborate defendant’s testimony. After Torres failed to reach

Alvarado at the phone number provided, trial counsel sent Alvarado letters; the post office did not

return any of the letters as undeliverable. One of the letters advised Alvarado that he was under

subpoena for a continued trial date and asked him to contact her. She also asked defendant whether

his family members could help her get in touch with Alvarado. Her impression from the first

interview was that Alvarado probably would not answer the door if she went to his house again.

She told defendant that she would not call Alvarado as a witness unless she could talk to him

further.

¶ 41       Concerning Eskildsen, trial counsel expected him to testify that Bransdor had told him that

the gun was already in the house. She had read the public defender’s proffer of Eskildsen’s

intended testimony at defendant’s first trial. (Because the public defender had not confronted



                                                 - 12 -
2022 IL App (2d) 190909-U


Bransdor about her remark to Eskildsen, the trial court had declined to permit Eskildsen to testify

to the remark.) Trial counsel believed that Eskildsen’s testimony would be helpful to the defense

and intended to call him to impeach Bransdor. Based on what defendant told her, she believed that

there would be no problem in getting Eskildsen to testify voluntarily. However, when she tried to

call Eskildsen at the number defendant gave her, the call would go to a voicemail account that did

not identify whose number she had called. Although she left messages, Eskildsen never called her.

She told defendant that it was important that she talk to Eskildsen before the trial so that she could

get the details of when he had his conversation with Bransdor. In her view, without that

information, she would be unable to question Bransdor about her conversation with Eskildsen and,

thus, unable to use Eskildsen’s testimony to impeach Bransdor.

¶ 42   Trial counsel acknowledged that neither Alvarado nor Eskildsen appeared at trial. She did

not consider sending an investigator to find Eskildsen, as defendant did not have the funds for an

investigator’s fees. Based on her difficulty getting Alvarado to talk to her, she doubted that he

would be a cooperative witness. She had assured the State a few days ahead of trial that she would

be ready on the scheduled date. The State had witnesses coming from out of state and wanted to

be sure that the defense did not intend to seek a continuance. Because trial counsel believed that

the trial court would deny her a continuance, she did not ask for one.

¶ 43   Eskildsen testified. He confirmed that he would have testified that Bransdor had told him

that the gun was in the house when defendant arrived. He said that he had stopped speaking to

defendant about a year and a half before the hearing. He had heard rumors that he would not be

allowed to testify because defendant was telling him what to say. He would not have picked up a

call from an unknown telephone number. He did not receive any voicemail messages from trial




                                                - 13 -
2022 IL App (2d) 190909-U


counsel; had he received any, he would have responded to them. He was unaware that defendant

had a second trial.

¶ 44   Defendant testified that he was aware that trial counsel was having difficulty contacting

Eskildsen. Defendant had asked family members to contact Eskildsen, but trial counsel assured

him that “when the trial comes we are going to have everything we need to have,” including

Eskildsen. Two days before trial, defendant offered to send friends to look for Eskildsen, but trial

counsel said that she knew “how to find people.” Defendant and trial counsel had reviewed

Newcomer’s memo on Eskildsen’s likely testimony.

¶ 45   The State introduced recordings of calls defendant placed from jail before his first trial.

The court did not consider all of the calls, but only those it deemed relevant. In ruling on

defendant’s motion, the court summarized its impressions of the relevant calls. According to the

court, defendant shared his version of the night’s events with both Alvarado and Eskildsen on the

calls. On one call, defendant said to Eskildsen that Avalrado’s interview with an investigator

“ ‘didn’t do any good whatsoever,’ ” because Alvarado said that he was outside Bransdor’s house

at the critical moment. Eskildsen then “promise[d] to rattle [Alvarado’s] cage and see what was in

his head.” Defendant commented, “[If] they can proof [sic] I was armed at anytime [sic], if

[Bransdor] comes in and says she saw me with the gun, I need to have someone come in and say

the opposite.” On another call, Eskildsen told defendant that he would do whatever he could to

“get [defendant] out.”

¶ 46   The trial court denied all posttrial motions filed by defendant pro se or by trial counsel.

The court determined that, because Alvarado and Eskildsen were not direct witnesses to what

happened between defendant and Bransdor, they could not corroborate defendant’s necessity




                                               - 14 -
2022 IL App (2d) 190909-U


defense. Thus, the court concluded that trial counsel’s actions concerning Alvarado and Eskildsen

were neither unreasonable nor prejudiced defendant.

¶ 47   The court sentenced defendant to 25 years’ imprisonment. Defendant moved for

reconsideration of the sentence, the court denied the motion, and defendant timely appealed.

¶ 48                                       II. ANALYSIS

¶ 49   On appeal, defendant argues that trial counsel was ineffective by failing to (1) object to the

hearsay testimony concerning the supposedly defective GSR test, (2) argue a nonhearsay basis for

admission of defendant’s testimony that Bransdor screamed that she wanted to kill herself, and

(3) investigate Alvarado and Eskildsen as potential witnesses.

¶ 50   In response, the State argues first that trial counsel opened the door to the hearsay

concerning the GSR test kits by asking whether the results were negative. It also contends that the

hearsay was not prejudicial, because defendant’s own testimony that he possessed the gun made

the GSR test results irrelevant. Second, the State argues that defendant’s testimony that Bransdor

said she wanted to kill herself was, in fact, offered for the truth of the matter asserted, as the very

basis of the necessity defense was that defendant possessed the gun to keep Bransdor from harming

herself. The State further argues that the admitted portions of defendant’s testimony made the basis

of his necessity defense clear to the jury, so there was no prejudice to defendant. Third, the State

argues that trial counsel did not act unreasonably concerning Alvarado and Eskildsen, because

(1) she diligently sought to interview them, and (2) she appropriately concluded that it was too

risky to call either one as a witness without having interviewed them first. Alternatively, the State

argues that any unreasonable actions by trial counsel were not prejudicial.

¶ 51   We apply the two-part test set forth in Strickland v. Washington, 466 U.S. 668 (1984), to

defendant’s claim that he was denied his constitutional right to the effective assistance of counsel.



                                                - 15 -
2022 IL App (2d) 190909-U


Under Strickland, a defendant must establish (1) that his counsel’s performance fell below an

objective standard of reasonableness and (2) that he was prejudiced by counsel’s deficient

performance. Id. at 687; People v. Brown, 2017 IL 121681, ¶ 25. We conclude that defendant has

failed to satisfy both prongs as to any of his claims.

¶ 52   Counsel’s performance is measured by “an objective standard of competence under

prevailing professional norms.” People v. Evans, 186 Ill. 2d 83, 93 (1999).

       “The court must *** determine whether, in light of all the circumstances, [counsel’s]

       identified acts or omissions were outside the wide range of professionally competent

       assistance. In making that determination, the court should keep in mind that counsel’s

       function, as elaborated in prevailing professional norms, is to make the adversarial testing

       process work in the particular case. At the same time, the court should recognize that

       counsel is strongly presumed to have rendered adequate assistance and made all significant

       decisions in the exercise of reasonable professional judgment.” Strickland, 466 U.S. at 690.

A defendant is prejudiced by counsel’s deficient performance only if he or she can show a

“reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Strickland, 466 U.S. at 694. “A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Id.

¶ 53   Generally, whether defense counsel provided ineffective assistance is subject to a

bifurcated standard of review, in which a reviewing court defers to the trial court’s findings of fact

unless they are against the manifest weight of the evidence but assesses de novo the ultimate legal

issue of whether counsel’s omission establishes an ineffective-assistance claim. People v. Payne,

2015 IL App (2d) 120856, ¶ 19. Since the relevant facts here are undisputed, our review is de novo.

Id.



                                                - 16 -
2022 IL App (2d) 190909-U


¶ 54   We agree with the State that the defense opened the door to the State’s questions about the

reliability of the GSR test. When a defendant “ ‘procures, invites or acquiesces in the admission

of evidence,’ ” he or she may not then complain that its admission was improper. People v. Payne,

98 Ill. 2d 45, 50 (1983) (quoting People v. Burage, 23 Ill. 2d 280, 283 (1961)). For instance, in

People v. Jefferson, 2021 IL App (2d) 190179, we held that where the defendant, on direct

examination of a police officer, solicited testimony of hearsay declarations of two eyewitnesses,

the defendant could not fairly raise a hearsay objection to the State’s eliciting further statements

from the same conversations with the same two witnesses. Id. ¶ 39. Here, the defense sought

hearsay from Gonzalez concerning the results of the GSR test, and so it cannot complain that the

State brought out more detail through hearsay on the same subject.

¶ 55   Next, we agree with defendant that his testimony that Bransdor was screaming that she

wanted to kill herself was admissible for a nonhearsay purpose, but defendant is mistaken that trial

counsel did not argue for admission on that nonhearsay basis. That said, trial counsel did not raise

the matter in her posttrial motion. However, we conclude that the omission did not prejudice

defendant.

¶ 56   Defendant’s attempted testimony that Bransdor was yelling about wanting to kill herself

was admissible as tending to show that defendant could have reasonably believed that he was

acting to prevent Bransdor from harming herself. Under Illinois Rule of Evidence 801(c) (eff. Oct.

15, 2015), “ ‘Hearsay’ is a statement, other than one made by the declarant while testifying at the

trial or hearing, offered in evidence to prove the truth of the matter asserted.” (Emphasis added.)

Defendant raised the defense that he was acting out of necessity to prevent Bransdor from killing

herself. Illinois’s statutory defense of necessary states:




                                                - 17 -
2022 IL App (2d) 190909-U


       “Conduct which would otherwise be an offense is justifiable by reason of necessity if the

       accused was without blame in occasioning or developing the situation and reasonably

       believed such conduct was necessary to avoid a public or private injury greater than the

       injury which might reasonably result from his own conduct.” (Emphasis added.) 720 ILCS

       5/7-13 (West 2018).

Thus, regardless of its truth, Bransdor’s out-of-court statement that she wanted to kill herself was

relevant to show that defendant reasonably believed that Bransdor intended to kill herself.

¶ 57   Defendant is mistaken, however, that trial counsel did not properly argue for admission of

his testimony about Bransdor’s statement. When the State objected to defendant’s testimony, trial

counsel argued, “I think this also goes to necessity and why he [tackled her]. I think I should be

able to get into what she was doing and saying that prompted him to grab her.” Thus, contrary to

defendant’s claim on appeal, trial counsel did argue that Bransdor’s statements had a nonhearsay

purpose.

¶ 58   The State argues, however, that “defendant’s entire defense hinged on his theory that

[Bransdor’s] alleged statement was truthful, and he was therefore justified in possessing the gun

in order to prevent [Bransdor] from killing herself.” (Emphasis in original.) It thus asserts that any

statement Bransdor made about intending to kill herself was admissible only for its truth. This

assertion is inconsistent with the nature of the necessity defense, as shown.

¶ 59   To be sure, trial counsel did not preserve the issue in her posttrial motion, thus potentially

forfeiting it for appeal. See, e.g., People v. Baez, 241 Ill. 2d 44, 129 (2011) (“To preserve a claim

of error for appeal, a defendant must object at trial and include the claim in a written posttrial

motion.”). However, we agree with the State that the omission did not prejudice defendant. Given

the other evidence tending to show that defendant might have believed that Bransdor intended to



                                                - 18 -
2022 IL App (2d) 190909-U


shoot herself, admission of the testimony at issue would not have created a reasonable probability

of a different outcome. Defendant would have testified to a statement Bransdor made after

defendant took the gun from her. Such testimony was of limited relevance. The necessity defense

rested on the claim that defendant reasonably believed that it was necessary to take the gun from

Bransdor to keep her from injuring herself. What she said after defendant took the gun has little

bearing on what he reasonably believed before he took the gun. Moreover, trial counsel introduced

evidence that defendant believed that Bransdor was acting suicidal when he took the gun from her.

For example, defendant testified that Alvarado told him via Snapchat that Bransdor was drunk,

had threatened suicide, and had “already shot a gun off in the house.” In defendant’s theory of the

case, that conversation was the reason that defendant went to Bransdor’s house and confronted

her. It is hard to see how the jury’s assessment of this conversation would be impacted by

defendant’s uncorroborated report of Bransdor’s later statements.

¶ 60   Finally, defendant contends that trial counsel failed to make a reasonable investigation of

Alvarado and Eskildsen as potential witnesses. He concedes that trial counsel made multiple

attempts to contact both witnesses but argues that this was not enough:

       “The prosecution deals with uncooperative witnesses on a regular basis, and it is not an

       excuse for a defense attorney to claim that unanswered phone calls trump the duty to

       investigate. If [Alvarado and Eskildsen] were ‘important’ witnesses, as [trial counsel]

       stated they were, then she had a duty to interview them to learn what they knew. It was

       objectively unreasonable that she did not.”

Defendant suggests that, under Strickland, if a witness will not talk to counsel, counsel must

subpoena the witness and conduct an interview when that witness appears for trial.




                                              - 19 -
2022 IL App (2d) 190909-U


¶ 61   “To satisfy the deficient performance prong of Strickland, a defendant must ***overcome

the strong presumption that any challenged action or inaction may have been the product of sound

trial strategy” and is “a high bar to clear since matters of trial strategy are generally immune from

claims of ineffective assistance of counsel.” People v. Dupree, 2018 IL 122307, ¶ 44. To show

prejudice, a defendant must demonstrate a reasonable probability that that, but for counsel’s

unprofessional errors, the result of the proceedings would have been different. Id. (citing

Strickland, 466 U.S. at 688). The failure to prove either prong is fatal to an ineffectiveness claim.

Id.

We will address prejudice first. According to defendant “[Alvarado] was an eyewitness to

everything leading up to the events, including [Bransdor’s] intoxication and belligerence, while

[Eskildsen] would have impeached [Bransdor] on the source of the gun.” We disagree with

defendant’s assessment. As noted above, notarized statements from Alvarado and Eskildsen were

attached to defendant’s second amended Krankel motion. In his statement, Alvarado averred that

he went outside to smoke a cigarette leaving defendant and Bransdor inside the house. Then, as

Alvarado “lit[ ] his cigarette” he “heard what sounded like two gunshots.” After “[a]bout a minute”

Alvarado saw defendant walk outside alone. Still Alvarado was candid about what he saw and

recalled, stating, “I don’t really remember anything after that except that the Carpentersville Police

show up soon after the gunshots were fired and I felt at that time it was in everyone’s best interest

not to answer any questions to the police.”

¶ 62   Contrary to defendant’s claim, Alvarado’s statement was not especially probative. Rather,

the statement indicates Alvarado was not inside the house either during defendant’s struggle with

Bransdor or when the gun was fired. Consequently, Alvarado’s testimony could not have bolstered




                                                - 20 -
2022 IL App (2d) 190909-U


defendant’s necessity defense as Alvarado was not there to observe the event defendant claims

was necessary.

¶ 63   Eskildsen’s statement was even more remote. It reads, in full:

       “Carol [Bransdor] told me the gun was already in the kitchen before chad [sic] got there.

       Tony [Alvarado] Told [sic] me carol [sic] was the one who took the gun from the drawer

       in the kitchen.”

This statement, too, was unilluminating. Eskildsen’s affidavit is dated almost three years after the

shooting; he never stated when he spoke to Bransdor or Alvarado, and Eskildsen was not at

Bransdor’s house that night. Moreover, even if the gun was Bransdor’s, and even if Bransdor took

it out of a kitchen drawer, as Eskildsen claimed she said, that information would have been of no

moment. By their own admission, neither Alvarado or Eskildsen were in a position to observe the

circumstances under which defendant came into possession of the gun that night. Contrast that

with the unequivocal testimony from T.M. who heard defendant yelling, saw the gun in

defendant’s hand, saw defendant point the gun at her mother’s head, saw defendant grab her

mother by the throat, saw defendant shoot the wall, and then heard defendant threaten to kill her

mother in the living room. It bears mention that unlike Bransdor, defendant, or even Alavarado,

T.M. was the only witness present that night who was not intoxicated and would have no apparent

motive to lie. Consequently, there was no reasonable probability that Alvarado’s or Eskildsen’s

testimony would have altered the result of defendant’s trial, and counsel could not have been

ineffective for failing to secure their appearances.

¶ 64   We close with one final observation. Although we have elected to resolve the ineffective

assistance claim on grounds that there was no prejudice to defendant, aspects of trial counsel’s

statements to the court raised a concern about her performance. In particular, trial counsel’s



                                                - 21 -
2022 IL App (2d) 190909-U


statement that she did not send an investigator to find Eskildsen because she did not believe

defendant could afford the investigator’s fees was puzzling. Trial counsel is not inexperienced and

assuredly knows that the court has the inherent authority to order the payment of reasonable

investigative fees upon request. See People v. Rhode, 219 Ill. App. 3d 1079 (1991). That said,

counsel also indicated that Eskilden was defendant’s friend and that Eskildsen had previously

indicated that he would cooperate with the defense and appear voluntarily, rendering a subpoena,

in her opinion, unnecessary. And then, of course, when it came time for trial, Eskildsen was

nowhere to be found and did not return counsel’s calls.

¶ 65   This would hardly be the first time a party was disappointed by a witness’s failure to

appear, but counsel’s explanation was, nevertheless, concerning because funds to secure necessary

witnesses certainly are available. From his affidavit, we know now that Eskildsen’s testimony

would have done little for defendant’s case, but it would have been difficult to make that

assessment prior to trial without locating and interviewing Eskildsen in the first place.

¶ 66                                    III. CONCLUSION

¶ 67   For the reasons stated, we reject defendant’s claims of ineffective assistance of counsel and

affirm the judgment of the circuit court of Kane County.

¶ 68   Affirmed.




                                               - 22 -